Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by David Oren on 3/3/2022.  

IN THE CLAIMS dated 2/17/2022, the examiner has amended the below claims as follows:

1. A liquid heater comprising:
a tank configured to store liquid;
an inlet pipe to supply liquid to the tank;
a heater to heat the liquid to a predetermined temperature; 
an outlet pipe to discharge heated liquid at the predetermined temperature;
an electronic device provided at an outside of the tank;
an insulator provided at an outer surface of the tank;
a space provided in the insulator;
a heater mount provided in the space to support the heater;
a heater cover to cover the space, wherein the electronic device is a heater circuit box configured to supply power to the heater, and the heater circuit box is provided in the space; and
electronic device, wherein the case includes:
	a first panel configured to cover a first portion of the insulator;
	a second panel configured to cover a second portion of the insulator; and
	a cover panel provided between the first panel and the second panel at a position to cover a gap between the first panel and the second panel and to contact each of the first panel and the second panel, and the cover panel being configured to be removed to allow access to the electronic device, and the cover panel being provided at an outer side of the heater cover to enclose the heater cover.

18. A liquid heater, comprising:
a tank configured to store liquid;
a heater to heat the liquid to a predetermined temperature;
an insulator provided at an outer surface of the tank;
a space formed in the insulator;
an electronic device provided in the space of the insulator;
a heater mount provided in the space to support the heater;
a heater cover to cover the space, wherein the electronic device is a heater circuit box configured to supply power to the heater, and the heater circuit box is provided in the space; and
a case provided at an outer side of the insulator, wherein the case includes:
	a first panel and a second panel partially covering the insulator to create a gap between sides of the first and second panels, the gap corresponding to a location of the space; and
	a cover panel provided between the first panel and the second panel at a position to cover the gap and contact each of the first panel and the second panel, the cover panel being configured to be removed to allow access to device, and the cover panel being provided at an outer side of the heater cover to enclose the heater cover.

20. The liquid heater of claim 18, wherein the heater is provided inside the tank, the heater mount 

Allowable Subject Matter
2.	Claims 1-15, 17, 18 and 20 are allowed.
The following is an examiner’s statement for reason of allowance:

Regarding independent Claim 1: The known prior art fails to anticipate or render obvious the liquid heater as is now claimed in Claim 1. In the interview held 2/7/2022 (see the interview summary filed 2/15/2022) the Examiner provided suggestions for overcoming the prior art rejection (103 rejection) previously set forth for Claim 1 that was made over Gougain in view of Lesage. These suggestions included further specifying that the cover panel is provided to enclose the heater cover. Applicant incorporated these suggestions in the amendment filed with the RCE submission on 2/17/2022 thereby placing Claim 1 in a condition to overcome the prior art combination of Gougain and Lesage. 
After the RCE submission on 2/17/2022, an updated search was performed that uncovered the new prior art references of Windon (US 5,163,119) and Nelson (US 5,020,481). Examiner contacted the Applicant and indicated that a new 103 rejection could be made for Claim 1 over the combination of Windon in view of Nelson but that the incorporation of a further amendment would distinguish Claim 1 (in a non-obvious way) from all known prior art including that of Windon and Nelson. These suggestions included specifying that the cover panel is provided between the first panel and the second panel at a position to cover a gap between the first panel and the second panel and to contact each of the first panel and the second panel. If Windon and Nelson were combined, an intermediate panel would necessarily be disposed between the equivalent cover panel and first/second panels such that the cover panel would not contact the equivalent first panel and second panel and no motivation would have existed to have further modified the prior art of Windon and Nelson to arrive at such a configuration in combination with the other limitations of the claim. Applicant agreed to incorporate these additional amendments into Claim 1 (as presented above in this Office Action) and Claim 1 is now neither anticipated nor rendered obvious by any known prior art and is consequently in condition for allowance. 
Regarding independent Claim 18: Claim 18 mirrors Claim 1 and now comprises the same distinguishing amendments that Claim 1 comprises (as is presented above in this Office Action) and is consequently considered to be allowable for the same reasons as Claim 1 (as presented above). 
Note that while the above reasons have contributed to the decision on allowability, every word and limitation in the claims have contributed to the decision on allowability.  

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        3/4/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762